Citation Nr: 1216900	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-27 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

As was noted in its March 2010 Remand, the Board again deems it necessary to address the procedural posture of the claim.  The RO originally denied service connection for an acquired psychiatric disorder in 1979.  The current appeal regarding the claim to reopen arose from a January 2007 rating action.  After this matter was perfected for appeal, the RO issued a rating action denying service connection for a specific psychiatric disability, bipolar disorder, in February 2009.  The Veteran disagreed with this decision in an August 2009 letter.  The Board, however, understands the Veteran to be seeking benefits for psychiatric disability generally, regardless of the specific diagnosis.  Accordingly, the matter concerning bipolar disorder is construed to be part of the appeal currently before the Board.


FINDINGS OF FACT

1.  The RO notified the Veteran of the February 1979 rating action, denying the original service connection claim for an acquired psychiatric disorder, and of his appellate rights; however, appellate review was not perfected and no new and material evidence was received by VA within one year of the determination.  

2.  The RO notified the Veteran of June 2002 and August 2002 determinations, declining to reopen his service connection claim and his appellate rights; however, appellate review was not perfected and no new and material evidence was received by VA within one year of the determinations.

3.  Evidence added to the record since the August 2002 rating action, denying service connection for an acquired psychiatric disorder, does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise the possibility of substantiating the claim. 


CONCLUSION OF LAW

Evidence added to the record since the August 2002 rating decision, denying service connection for an acquired psychiatric disorder, is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  With regard to claims to reopen based on new and material evidence, VA must notify the Veteran of the evidence and information that is necessary to reopen the claim, and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice requirements were accomplished in a January 2006, letter, which were provided before the adjudication of the Veteran's claim.

Further, all relevant facts have been properly developed and all evidence necessary for equitable resolution of the issue has been obtained.  VA has obtained the Veteran's service and post-service medical records and his Social Security Administration (SSA) folder.  Further, although he is incarcerated, VA has made all reasonable efforts to assist the Veteran obtain evidence to substantiate his claim, to include with respect to providing Board testimony.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995); see also Correspondence to Veteran, Jul. 31, 2009.  The Veteran has not been provided a VA examination in connection with his present claim; however, given the Board is not reopening the service connection claim for an acquired psychiatric disorder, VA's duty to provide an examination has not been triggered.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Additionally, the AMC/RO substantially, if not fully, complied with the March 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Further, the Veteran has not identified any additional evidence VA should seek to obtain on his behalf, nor is any such evidence reasonably indentified by the record.  For the aforementioned reasons, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

The RO initially denied the Veteran's service connection claim for an acquired psychiatric disorder in a February 1979 rating action.  At the time of this adjudication, the evidence of record included service and post-service treatment records, a December 1978 VA examination and statements from the Veteran.  This evidence showed among other things, a history of chronic anxiety documented at the time of the Veteran's entrance into service, together with in-service psychiatric evaluations where the Veteran's condition was characterized as not having been incurred in the line of duty, and as existing prior to service.  Based on the evidence before it, the RO determined that an acquired psychiatric condition existed prior to service and was not aggravated by service.  The Veteran was notified of this determination and his appellate rights; however, he did not appeal this determination nor was any new and material evidence pertinent to the claim received by VA within one-year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

In a June 2002 adjudication and an August 2002 readjudication, the RO declined to reopen the acquired psychiatric disorder service connection claim.  The respective determinations considered the evidence detailed above, additional post-service treatment records, the Veteran's SSA records and statements from the Veteran; moreover, the August 2002 readjudication also considered an August 2002 VA examination report.  Upon evaluating the aforementioned evidence, the RO concluded the evidence added to the record was not new and material.  The Veteran was notified of the respective determinations and his appellate rights; however, he did not appeal either determination nor was any new and material evidence pertinent to the claim received by VA within one-year of the determinations, to include any VA treatment records generated within this period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The August 2002 rating decision is the last final decision of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104.  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Numerous pieces of evidence have been added to the record since the August 2002 rating action, including VA, private, and state medical records.  The additional VA records document the Veteran's treatment and hospitalization for psychiatric symptoms but are negative of any competent opinion, or suggestion, military service aggravated any diagnosed acquired psychiatric disorder.  Similarly, the privately generated and state generated medical records are negative of any such opinion or suggestion.  In light of the foregoing, the Board concludes that the newly received medical records, even when considered with all other evidence of record and VA's duty to assist, do not raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Thus, the aforementioned medical records are not new and material within the meaning of 38 C.F.R. § 3.156.  

Also associated with the record since the August 2002 determination are numerous statements from the Veteran.  For the limited purpose of determining whether new and material evidence has been received the Board concedes that the Veteran's statements are credible.  Nonetheless, the many new statements detailing his psychiatric symptomatology, to include in-service aggravation, are redundant, or at best cumulative, of statements of record at the time of the prior final determination.  Further, in statements unrelated to psychiatric symptomatology, the Veteran simply identifies possibly relevant records VA should seek to obtain on his behalf (which VA has made reasonable attempts to obtain) or are wholly unrelated to the acquired psychiatric disorder claim.  Therefore, the Board concludes that the statements of the Veteran associated with the record since the August 2002 determination, even when considered with all other evidence of record and in light of VA's duty to assist, do not raise a reasonable possibility of substantiating the claim and are not new and material within the meaning of 38 C.F.R. § 3.156.  See Shade, supra.  

In sum, the Board finds new and material evidence has not been received by VA since the August 2002 rating action, declining to reopen the Veteran's service connection claim for an acquired psychiatric disorder.  Therefore, the claim is not reopened and is denied.  


ORDER

New and material evidence not having been received to reopen a service connection claim for an acquired psychiatric disorder, the claim is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


